 

Case 2:18-cv-02915-S.]F-S|L Document 23 Filed 11/14/18 Page 1 of 8 Page|D #: 136

Bniteh Stzxten Yintri):t Tnurt
Yantern Yintrict of §Nefn anrk

 

_ ---------------- X
JOEL ALVARADO, On behalf of themselves and others similarly
situated,

Plafnti]j‘; AFFI DAV|T
18 CiV. 2915
V. S.].F.

S.I.L.
GC DEALER SERVICES INC., JENNIFER AYALA, AN-

,THONY AYALA, JACK BECKERMAN, ln their individual capa»
cities,
Defendants.
___ ________ ___X

 

STATE OF NEW YORK ) SS _
COUNTY OF NASSAU ) "

STEVEN G. LEGUM, being duly sworn, deposes and says:

1. Your deponent is the attorney for the defendants and, in that capacity, familiar With this matter.
He submits this aliidavit and the affidavit of Anthony Ayala in partial opposition to the plaintiff’s motion for
permission to proceed as a collective action.

2. A claim under the Fair Labor Standards Act (29 U.S.C. § 201, et Seq.) delines an enterprise sub-
ject to the act as an employer which has employees engaged in commerce Which has a gross volume of busi-
ness done in excess of $500,000.00. 29 U.SQC. § 203 (s) (1). While defendants maintain that they are not en-
gaged in commerce, they recognize that courts have not entertained this argument on a Rule 12 motion, but
must await discovery and then seek the relief under Rule 56. Nevertheless, the second component requires no
interpretation; it is governed by a strictly defined monetary threshold As the accompanying affidavit of An-
thony Ayala establishes, the business, or claimed enterprise, did not exist prior to 2016. Further, in that first
year of operation, the business, as documented by the annexed tax return, grossed Well under $200,000.00,
EXhibit “B” annexed hereto. l .

3. Given the low threshold to establish the right to pursue the first step of the collective action pro-

cess, defendants advised counsel that they Were not opposing the motion With respect to the years 2017 and

Case 2:18-cV-O2915-S.]F-S|L Document 23 Filed 11/14/18 Page 2 of 8 Page|D #: 137

2018. However, given that there is conclusive documentary evidence of the lack of federal jurisdiction with
respect to the year 2016, defendants Would not consent to such relief with respect to any employees em-r
ployed exclusively in that year. Such offer was declined. Accordingly, defendants oppose the motion with re-
spect to employees employed exclusively in the year 2016.

4. Defendants also respectfully call to the Court’s attention the proposed notice attached to the
motion. That “canned” notice, lists the name of the attorneys for the defendants from another action. To that
extent, defendants object to the proposed notice.

WHEREFORE, defendants respectfully pray for an order denying the motion to the extent that any
relief is sought prior to the year 2017 and to the extent of approving a notice Which contains the incorrect

name and address of counsel for the defendants

 

ST 'N G. LEGUM
/"

Sworn to before me this
7th day of November, 2018.

iiime i@ua/M

GINA l_.. BLASI
Norary H¢bh'c
State of New York
Qualiiied in Suffolk CDanly
NO. 02B16244636
Commission expires July ll, 2019

 

 

Case 2:18-cV-O2915-S.]F-S|L Document 23 Filed 11/14/18l Page 3 of 8 Page|D #: 138

§lliniteh §§tzcten Yistrict Trmrt

;Eztnterrr Yintrn:t rif g§lefn Unrh

_________ ___________________________________ X
JOEL ALVARADO, On behalf of themselves and others similarly
` situated,

 

Plaintij”, . AFFlDAVlT
' 13 Civ. 2915
v. S.J.F.

t S.I.L.
GC DEALER SERVICES INC., JENNIFER AYALA, AN-

TI-IONY AYALA, JACK BECKERMAN, In their individual capa-
cities,

Dq‘endants.
________ __ ___ __X

sTATE oF NEW YoRK ) SS _
coUN'rY oF NAssAU ) "

 

ANTHONY AYALA, being duly sworn, deposes and says:

1. Your deponent is a defendant in this action and fully and personally familiar with the facts related
thereto.

2. On .Tune 28, 2016, the corporate defendant, GC Dealer Services Inc., came into existence, as
reHected by the records of the New Yorl< State Secretary of State, Which record is annexed hereto as exhibit
“A. ” Thereafter, such entity began operations.-

3. The business of the corporate defendant is providing personnel to car dealerships for the purpose
of washing, vacuuming, and, if need be, waxing automobiles It does no other business The corporate de-
fendant operates out of its corporate headquarters in Lynbrook, New York. lt has provided personnel to two
car dealerships, one in Nassau County and one in Sutfolk County. It provides no other services and does
nothing in interstate commerce.

4. During the year 2016, the corporate defendant’s total revenues Were not in excess of $500,000.00.
As reliected by a copy of its tax return, its revenues that year Were $164,612.00.

MQZ~

ervEN G_ ,_EGUM ANTHoNY AYALA

Notary Public' `
S o before me this 0 israel of New ¥o`rh
ah day of November, 2013. ‘"' ° " "‘*“*" county

No. 02LE4721741
Commission Expire`s 5131!20), V

Case 2:18-cV-O2915-S.]F-S|L Document 23 Filed 11/14/18 Page 4 of 8 Page|D #: 139

EleBlT A

Eufily UBQHQ¢ZLS-CV-OZQlB-S.]F-S|L DOCument 23 Filed 11/&@51®9®&@€<3BS@Y~B>PAQEEDb#G/MBPSEARCH»EP

NYS Department of State

7 Division of Corporations

Entity Information

The information contained in this database is current through November l, 2013.

 

Selected Bntity ~Narne: GC DEALER SERVICES `]NC.
Selected Entity Status lnformation

Current Entity Name: GC DEALER SERVICES ]NC.

nos m #; 4970043
lnitial DOS Filing Date: JUNE 28, 2016
County: NASSAU
.lurisdiction: NEW YORK
ninety Type: nonresth BUernss coRPoRATroN

Current Entity Status: ACTl‘»/E

-Selected Entity Address lnforrnation _
DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
IENNIFER AYALA
11 DOROTHY PLACE
LYNB`ROOK, NEW YORK, 11563

Chief Executive ()H“icer
]ENNIFER AYALA
'll DOROTHY PLACE .

` LYNBROOK, NEW YORK, 11563

_ 7 Princi`pal Executive Office
CTC DEALER SERVICES l:NC. d
11 DGROTHY PLACE

LYNBROOK, NEW YORK, 11563

Registered Agent

1 nF’) ll.l')l’)n`l$l "-i

Enfifieaeeatans-cv-oza15-SJF-SlL Documem 23 Filed 11/amadamage-®ntyaq»ageinlttiCMRPSEARCH-E

JENN]FER AYALA
11 DOROTHY PLACE
LYNBROOK, NEW YORK, 11563

This office does not record information regarding
the names and addresses of officers, shareholders or
directors of nonprofessional corporations except the
chief executive ofticer, if provided, which would he
listed abo've. Professional corporations must include

the name(s) and address(es) of the initial ofticers,

directors and shareholders in the initial certificate
of incorporation, however this information is not
recorded and only available by viewing the
certificate

*Stock Information

# of Shares Type of Stoclt $ Value per Share
1000 Par Value .01

*Stock information is applicable to domestic business corporations

Narne l-Iistory

Filing Date Narne Type Entity Name
IUN 28, 2016 Actual GC DEALER SERV_[CES lNC.

A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New
Yorlc State. The entity must use the fictitious name when conducting its activities or business in New
Yorlr State.

NOTE: New York State does not issue organizational identification numbers
Search Results New Search

Services/P1ograms l Privacv Policv | Accessibilitv Policv | Disclaimer l Retu1nto DOS
Homepage l ContactUs

“3..~‘.‘¢‘\ 111"'ll")th l

Case 2:18-cV-O2915-S.]F-S|L Document 23 Filed 11/14/18 Page 7 of 8 Page|D #: 142

EXH|B|T B

Case 2:18-cV-O2_915-S.]F-S|L Document 23 Filed 11/14/18 Page 8 of 8 Page|D #: 143

m 8879_0 lFiS e-fiie Signature Authorization for Form 1120 w

Fl:lr calenda.'year 2015, or tax year bagirmlng JUN 2 8 , 2016, ending DEC 3 l .20 l 6 - 2016
oepanmen:or emTraasul-y ' b Do not send to the IRS. Keep for your records.

lnternal Fievenua Servico

 

> information about Form SS?E-C and its instructions is at ' www irs oov/forrrlBB?Qc -

Name incorporation ar identification number
__ l GC DEALER SERVICES lINC.

| _Par_t;_i__-`| Tax neturn lnforrnation male dollars onty}

 

 

 

 

 

 

 

1‘ rural lnn<>rne lrornl 1120, line 111 '1 15 4 1 612
2 reele income conn 1120. line 301 ......... 2` 3 2 10 5 3
3 Totalta><(l=armiizc, lessen s‘ 15 , 153
4. Amount owed (Form 1120, line 34)_ iii-4 __A_§__§_E
5 Overpayment(l=orm 1120, line 35)_ `

 
   
 
 
 
    
  

 

 

|Etlrt it;.`-‘ ;l Declaratlon and Sigriature Authorization of Otficer. Be sure to get a copy of - ooration’s return.

Under penalties of perjury, I declare that l am an officer of the above corporation and that l have examined a co_;_'rl it the corp ___ ion 's 2016 electronic
income tax return and accompanying schedules and statements and to the best of my knowledge and belle ‘ ' ' ' =correct, and complete I furthe
declare that the amounts ln Part | above are the amounts shown on the copy of the corporation’ s electronic
electronic return originator (ERO], transmitter, or intermediate service provider to send the corporation’ s ret
|FlS (a] an acknowledgement _of receipt or reason for rejection of the transmission, (b) the reason for
(c} the date of any refund. lfapplioahle, l authorize the U.S. Treasury and its designated Flnancial Ag,"
{direct debit) entry to the financial institution account indicated in the tax preparation software for pa`;
on this return, and the flnanclai institution to debit the entry t_o this account `i'o revoke a payment | r ihe U. S Treasury l=lnancial
Agent at 1-888-353~4537 no later than 2 business days prior to the payment {sett|emerlt) datel f.»`_-` . ` e financial institut|orls involved
in the processing of the electronic payment of taxes to receive confidential information nec ' iry o a_r' war inquiries and resolve' issues related to
the paymentl l have selected a personal ldentlt'lcation number (F'll\l) as my signature for the z j ' ectronic' mcome tax return and if
applicable the corporations consent to electronic funds wltndrawal. '

  

 

_. rporatlon' s federal taxes owed

   

      
 

Offioer's PlN: check one box only

  
    
 
  
  
 
   
 
 

-lamhsnze'nrist.aa c.P.A., P.c.

-"~ _ to entermyPlNi 11733

ERGfirrn name t " . cia not enter_ allza

r

as my signature on the corporation’ s 2016 electronlca|ly t` led lncomi-_'

i:| AS an officer of the corporation, l Will enter my Pll\! as my slg

thicer's signature b-

 

 

 

 

 

lPe`rtilil=| Cert‘lfication and Authenticatlon

 

 

above. l confirm that l am submitting this return
~ and Pub. 4163 Nlodemized e-Flle (MeF) lnform

ERO‘s signature b Date ¥

 

 

 

E:FiO Must Retairl 'i`his 'Form - See instructions
Do Not Submit 'l'his Form to the lFlS Uniess Fiequest_ed To Do So

 

For Paperworlc Reduction Aot Notice, see instructions ' Forrtl 3879'6 {2
LHA . .

510211 12-05-15

12080912 148680 7869 _ 2_016.04020 GC DEALER SERVICES INC. '786

